Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Status of the Claims
The Claims 1-7 and 9-20 are Rejected under 35 USC §103 and §112.
The Claim 8 is Cancelled.

35 U.S.C. §101 Analysis
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1, 11 and 14 appear to contain an abstract idea. However, even if they are interpreted to have an abstract idea, they claim the practical application of being a system comprising 
Thus claims 1, 11 and 14 are deemed patent eligible under 35 USC 101.
Claims 2-7, 9, 10, 12, 13, 15-20 are dependent claims of claims 1, 11 and 14 and are directed to the practical application of the parent claim, so they are also patent eligible under 35 USC 101. 
Claims 1-7 and 9-20 are thus considered patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 11 and 14:
First, the phrase “based on a determination by that the time value is after the time associated with the signal leak” is understood as “based on a determination that the time value is after the time associated with the signal leak”.

For examining purposes, the examiner assumes that the limitation of
 “determine whether the time value is after a time associated with the signal leak, and based on a determination by that the time value is after the time associated with the signal leak, receive, from the signal leakage analyzer, another indication that the signal leakage level is associated with the signal leak” of claims 1, 11 and 14 is just verifying and confirming that the signal leak measurement is at a time after the status was set to open, or having a measurement being made after a test signal is requested.
	The dependent claims are rejected based on their dependence on the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kallina (Pat.6005518) in view of Stelle, IV (US Pub.2012/0116697).

Regarding Claim 1, Kallina disclose a system comprising: a signal leakage level detector (Abstract, where cable leakage detection system), executed by at least one 
        assign, to the signal leakage level, a geo-location value associated with the measurement of the signal leakage level, and assign, to the signal leakage level, a time value associated with the measurement of the signal leakage level (Abstract, where cable leakage detection system can unambiguously detect an AF leak and store the vehicular leakage index, the AF signal level, the distance from the coaxial cable, the frequency of the signal the geographic location, and the time of the detected leak); and 
         a signal leakage closure quality analyzer (Fig.2, # 20 controller box), executed by the at least one hardware processor, to transmit the signal leakage level, the geolocation value, and the time value to a signal leakage analyzer, and 
         receive, from the signal leakage analyzer and based on an analysis of the signal leakage level, the geolocation value, and the time value by the signal leakage analyzer (Col.6, lines 22-27 and 38-55, where GPS antenna (6) is mounted with the left and right antennas (1, 2) and is connected to the GPS Receiver (8) via coaxial cable (7). The GPS Receiver provides position data to the controller box (20): the controller box (20) can both receive commands and send data via the two-way radio interface (19). The combination of the controller box (20), the two radio adaptor (19), and a two way radio 

Kallina does not disclose: 
    an indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak remains open, and
    determine whether the time value is after a time associated with the signal leak, and based on a determination that the time value is after the time associated with the signal leak, receive, from the signal leakage analyzer, another indication that the signal leakage level is associated with the signal leak.

Kallina discloses having a time value be after a time associated with the signal leak, and such that the time value being after the time associated with the signal leak, provides another indication that the signal leakage level is associated with the signal leak ((Col. 13, lines 30-56, operator taking measurements repeatedly to iteratively refine the location of an established leak, with the time value of the measurement being after the time when the test signal was requested, for instance).  Therefore it would have been obvious to determine that the time value of the measurement was shortly after the time associated with the signal leak (that is, that the time of the measurement was after the time the test signal was requested) in order to confirm that the leak matched the test signal being sent out, to make the testing method more reliable.

Stele, IV discloses an indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak remains open (Table Ill, actual leak location: para [0049], where GPS location error might be encountered by a repair technician dispatched to investigate and/or repair a leak reported and further para [0052], where dotted strand map to a repair work order).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide an updated indication the status of the signal leak, as taught by Stelle, IV in the Kallina reference in order to more easily track the leakage status on the cable line.

Regarding Claim 2, the combined system applied above disclose the system according to claim 1, 
Stelle, IV disclose wherein the status of the signal leak is changed from being open to closed based on a determination, by the signal leakage analyzer, as recited in claim 1; and further Kallina disclose the signal leakage level is less than or equal to a specified signal leakage threshold (Col.4, Lines 13-21, and Col. 5, lines 15-26, where LED meter also has its scale in color coded LED's far ease of observation. Each LED has a range of i/2 ta two dB which gives the meter a total dynamic range of 20 to 80dB. Up te 20 uV/m the scale is green, from 21 V/m to 50 V/m the scales is yellow, and over 50 uV/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATY system to be in compliance with the FCC's signal leakage rules, e.g., up to 20 V/m range of the scale is green, this threshold specified the fix the leak threshold). 
Stelle, IV in the Kallina reference in order to more easily specify the leakage on the line.

Regarding Claim 3, the combined system applied above the system according to claim 1, wherein the status of the signal leak is specified to remain open based on a determination, oy the signal leakage analyzer, as recited in Claim 1.
Additionally, Kallina disclose the signal leakage level is greater than a specified signal leakage threshold (Col.4, lines 13-21, and Col.9, lines 15-26, where LED meter also has its scale in color coded LED's for ease of observation. Each LED has a range of 1/2 to two DB which gives the meter a total dynamic range of 20 to 80dB. Up to 20 V/m the scale is green, from 27 V/m to 30 V/m the scale is yellow, and over 50 V/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATV system to be in compliance with the FCC's signal leakage rules, 6.9., the corresponding ranges from 27 V/m te 50 V/m the scale is yellow, and over 50 V/m the scale is red corresponds to the leakage level is greater than a specified signal leakage/green threshold). 
Therefore, it’s would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide threshold identification, as taught by Stelle, IV in the Kallina reference in order to more easily specify the leakage on the line.


Additionally, Kallina disclose indication that the status of the signal leak remains open, another indication to service the signal teak (Col.13, lines 53-56, where operator in the track may make repeated request to emit the test signal in order to iteratively refine the location of the leak relative to the vehicle). 

Regarding Claim 5, the combined system applied above disclose the system according to claim 1, wherein the signal leakage closure quality analyzer is executed by the at least one hardware processor, but Kallina does not disclose: receive from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak. 
Stelle, IV disclose receive, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak (para [0032], where the CATV industry to use three meters as a measurement standard. So, in the case of a 10 V/m leak, for example, which is calibrated to be accurate at a distance of three meters from the leakage source, a leak indicated as 
V/m could reside anywhere on a radius three meters from the leakage antenna). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak, as taught by Stelle, IV in the Kallina reference in order to more persuasively identify location of the leakage on the fine.

Regarding Claim 6, the combined system applied above disclose the system according to claim 5, but Kallina does not disclose: the signal leakage analyzer is to utilize a relatively higher specified distance for the signal leak above a specified signal leak threshold, and a relatively lower specified distance for the signal leak below the specified signal leak threshold. 

Stelle, IV disclose the signal leakage analyzer is to utilize a relatively higher specified distance for the signal leak above a specified signal leak threshold, and a relatively lower specified distance for the signal leak below the specified signal leak threshold (para [0032], where the CATV industry to use tree meters as a measurement standard. 50, in the case of a 10 V/m leak, for example, which is calibrated to be accurate at a distance of three meters from the leakage source, a leak indicated as having a strength of 10 uV/m could reside anywhere on a radius three meters from the leakage antenna. If the leakage strength were doubled of 20 V/m and the antenna were six meters from the source, the leakage detecting instrument would still indicate a leakage signal V/m. So, for a given measured 10 V/m leak e.g., the six meter corresponds to the relatively higher specified distance and tree meters corresponds to the relatively lower distance); (para [0033], where [0033] L.sub.i=the measured leakage value al a calibrated distance (three meters in the following examples)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made for provide a relatively higher specified distance for the signal leak and relatively low specified distance, as taught by Stelle, IV in the Kallina reference in order to more persuasively identify location of the leakage on the tine.

Regarding Claim 7, combined system applied above disclose the system according to claim 1, wherein the signal leakage closure quality analyzer is executed by the al least one hardware processor, as recited in Claim 1. 

Additionally, Kallina disclose receive, from the signal leakage analyzer and based on
a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal leak that is greater than a specified distance for the signal leak, another indication that the signal leakage level is not associated with the signal leak (Col. 13, lines 50-56, where 600). Thus the operator in the truck (85) may make repeated requests to emit the test signal in order to iteratively refine the location of the leak relative to the 55 vehicle (85))). 


    receive, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the time value is before the time associated with the signal leak, another indication that the signal leakage level is not associated with the signal leak as recited in Claim 1.

Regarding Claim 10, the combined system applied above disclose the system according to claim 1, wherein the signal leakage closure quality analyzer is executed by the at least one hardware processor to: 
Additionally, Kallina disclose receive, from the signal leakage analyzer and based on an analysis of the geo- location value associated with the measurement of the signal leakage level relative to a geo-location associated with the signal leak, another indication of a recommended direction of movement towards the signal leak (Col. 3, Lines 65-67, where GPS Receiver is used to keep track of the location of the vehicle when leaks were detected. The GPS Receiver is also used to prove that the vehicle covered the assigned route). 

Regarding Clair 11, Kallina disclose a system comprising: 
    a signal leakage analyzer (Fig.2, #20 controller box), executed by at least one hardware processor, to

     the signal leakage level is measured by an antenna (Fig.2, antennas 1 and 2) associated with a signal leakage level detector and for a signal leak at a specified location (Abstract, where cable leakage detection system can unambiguously detect an RF leak and store the vehicular leakage index, the RF signal level, the distance from the coaxial cable, the frequency of the signal, the geographic location, and the time of the detected leak), 
      wherein the signal leak includes a status of being open (Col. 5, lines 50-53, where The Left Antenna (1) and Right Antenna (2) are used 50 in conjunction with the antenna switch box (500) to detect an RF leak and the direction to the place in the coaxial cable (not shown) where the leak is occurring),
      the geo-location value is assigned to the signal image level, and is associated with the measurement of the signal leakage level, and the time value is assigned to the signal leakage level, and is associated with the measurement of the signal leakage level (Abstract, where cable leakage detection system can unambiguously detect an AF leak and store the vehicular leakage index, the RF signal level, the distance from the coaxial cable, the frequency of the signal, the geographic location, and the time of the detected leak); 
     transmit, to the signal leakage closure quality analyzer, based on an analysis of the signal leakage level, the geo-location value, and the time value (Col. 6, lines 22- 27 and 32-55, where GPS antenna (6) is mounted with the left and right antennas (1, 2) and is connected to the GPS Receiver (8) via coaxial cable (7). The GPS Receiver provides 

Kallina does not disclose: 
    an indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak remains open, and
    determine whether the time value is after a time associated with the signal leak, and based on a determination that the time value is after the time associated with the signal leak, receive, from the signal leakage analyzer, another indication that the signal leakage level is associated with the signal leak.

Kallina discloses having a time value be after a time associated with the signal leak, and such that the time value being after the time associated with the signal leak, provides another indication that the signal leakage level is associated with the signal leak ((Col. 13, lines 30-56, operator taking measurements repeatedly to iteratively refine the location of an established leak, with the time value of the measurement being after the time when the test signal was requested, for instance).  Therefore it would have been obvious to determine that the time value of the measurement was shortly after the time associated with the signal leak (that is, that the time of the measurement was after 

Stele, IV discloses an indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak remains open (Table Ill, actual leak location: para [0049], where GPS location error might be encountered by a repair technician dispatched to investigate and/or repair a leak reported and further para [0052], where dotted strand map to a repair work order).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide an updated indication the status of the signal leak, as taught by Stelle, IV in the Kallina reference in order to more easily track the leakage status on the cable line.

Regarding Claim 12, the combined system applied above disclose the system according to Claim 11, wherein the signal leakage analyzer is executed by at least one hardware processor to: generate the indication to change the status of the signal leak from being open to closed, as disclose in claim 1, and further Kallina disclose based on a determination that the signal leakage level is less than or equal to a specified signal leakage threshold (Col.4, lines 14-27, and Col.9, lines 15-26, where LED meter also has its scale in color coded LED's for ease of observation. Each LED has a range of 1/2 to two dB which gives the meter a total dynamic range of 20 to 60 db. Up to 20 V/m the scale is green, from 21 V/m to 50 V/m the scale is yellow, and over 50 V/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for V/m range of the scale is green, this threshold specified the fix the leak threshold). 
Therefore it’s would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide threshold identification, as taught by Stelle, IV in the Kallina reference in order to more easily specify the leakage on the line.

Regarding Claim 13, the combined system applied above disclose the system according to claim 11, wherein the signal leakage analyzer is executed by at least one hardware processor to: generate the indication to maintain the status of the signal leak as open, as recited in claim 1 and further Kallina disclose based on a determination that the signal leakage level is greater than a specified signal leakage threshold (Col.4, lines 13-21, and Col.9, lines 15-26, where LED meter also has its scale in color coded LED's far ease of observation. Each LED has a range of 1/2 to two dB which gives the meter a total dynamic range of 20 to 80 dB. Up to 20 V/m the scale is green, from 21 V/m to 80uV/m the scale is yellow, and over 50 uV/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATV system for be in compliance with the FCC's signal leakage rules, e.g., the corresponding ranges from 24 V/m to 50 V/m the scale is yellow, and over 50 V/m the scale is red corresponds to the leakage level is greater than a specified signal leakage/green threshold.
Therefore it’s would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide threshold identification, as taught by Stelle, IV in the Kallina reference in order to more easily specify the leakage on the line.

Kallina disclose a method comprising:
 measuring, by a signal leakage level detector, and by an antenna (Fig.2, antennas 1 and 2) for a signal leak at a specified location, a signal leakage level, wherein the signal leak includes a specified status (Abstract, where cable leakage detection system can unambiguously detect an RF leak and store the vehicular leakage index, the RF signal level, the distance from the coaxial cable, the frequency of the signal, the geographic location, and the time of the detected leak); 
      transmitting, by the signal leakage level detector, the signal leakage level to a signal leakage analyzer; receiving, from the signal leakage analyzer and basic on an analysis of the signal leakage level by the signal leakage analyzer (Col.6, lines 22-27 and 38-85, where GPS antenna (6) is mounted with the left and right antennas (1, 2) and is connected to the GPS Receiver (8) via coaxial cable (7). The GPS Receiver provides position data to the controller box (20); the controller box (20) can both receive commands and send data via the two-way radio interface (19). The combination of the controller box (20), the two radio adaptor (19), and a two way radio (not shown) forms a telemetry system for real time or delayed transition of data to and from the coaxial cable RF leakage detector (50);

Kallina does not disclose: 
    an indication to maintain or change the specified status of the signal leak., and
    determining whether the time value is after a time associated with the signal leak, and based on a determination that the time value is after the time associated with the signal 

Kallina discloses having a time value be after a time associated with the signal leak, and such that the time value being after the time associated with the signal leak, provides another indication that the signal leakage level is associated with the signal leak ((Col. 13, lines 30-56, operator taking measurements repeatedly to iteratively refine the location of an established leak, with the time value of the measurement being after the time when the test signal was requested, for instance).  Therefore it would have been obvious to determine that the time value of the measurement was shortly after the time associated with the signal leak (that is, that the time of the measurement was after the time the test signal was requested) in order to confirm that the leak matched the test signal being sent out, to make the testing method more reliable.

Stele, IV discloses an indication to maintain or change the specified status of the signal leak (Table Ill, actual leak location: para [0049], where GPS location error might be encountered by a repair technician dispatched to investigate and/or repair a leak reported and further para [0052], where dotted strand map to a repair work order).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide an updated indication the status of the signal leak, as taught by Stelle, IV in the Kallina reference in order to more easily track the leakage status on the cable line.


      assigning, by the signal leakage level detector, to the signal leakage level, a geolocation value associated with the measurement of the signal leakage level;    assigning, by the signal leakage level detector, to the signal leakage level, the time value associated with the measurement of the signal leakage level (Abstract, where antenna to unambiguously measure the radio frequency signal strength of an RF leak . cable leakage detection system can unambiguously detect an RF leak and store the vehicular leakage index, the RF signal level, the distance from the coaxial cable, the frequency of the signal, the geographic location, and the time of the detected leak); transmitting, by the signal leakage level detector, the signal leakage level, the geolocation value, and the time value to the signal leakage analyzer (Col.6, lines 22-27 and 32-55, where GPS antenna (6) is mounted with the left and right antennas (1, 2) and is connected to the GPS Receiver (8) via coaxial cable (7). The GPS Receiver provides position data to the controller box (20); the controller box (20) can both receive commands and send data via the two-way radio interface (19). The combination of the controller box (20), the two radio adaptor (79), and a two way radio (not shown) farms a telemetry system far real time or delayed transition of data to and from the coaxial cable MF leakage detector (30)); and
       receiving, from the signal leakage analyzer and based on the analysis of the signal leakage level, the geo-location value, and the time value by the signal leakages analyzer (Col.6, lines 22-27 and 38-55, where GPS antenna (6) is mounted with the left and right antennas (1, 2) and is connected to the GPS Receiver (8) via coaxial cable 

 Regarding Claim 16, the combined system applied above disclose the method according to claim 15, wherein receiving, from the signal leakage analyzer and based on the analysis of the signal leakage level, the geo-location value, and the time value by the signal leakage analyzer, the indication to maintain or change the specified status of the signal leak, but Kallina does not disclose further comprises:
  receiving the indication to change the status of the signal leak from being open to closed, or receiving the indication to maintain the status of the signal leak as open.
 
Stele, IV discloses an indication that the status of the signal leak is changed from being open to closed, or the status of the signal leak remains open (Table Ill, actual leak location: para [0049], where GPS location error might be encountered by a repair Stelle, IV in the Kallina reference in order to more easily track the leakage status on the cable line.

Regarding Claim 17, the combined system applied above disclose the method according to claim 16, wherein receiving the indication to change the status of the signal leak from being open to closed, further comprises: 
   receiving the indication to change the status of the signal leak from being open to closed based on a determination, by the signal leakage analyzer, as recited in claim 4, and further Kallina disclose the signal leakage level is less than or equal to a specified signal leakage threshold (Col.4, lines 13-21, and Col. 9, lines 15-26, where LED meter also has its scale in color coded LED's for ease of observation. Each LED has a range of 1/2 to two DB which gives the meter a total dynamic range of 20 to 80 db. Up to 20 V/m the scale is green, from 21 V/m to 50 V/m the scale is yellow, and over 30 V/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATV system to be in compliance with the FCC's signal leakage rules, 6.g., up to 20 V/m range of the scale is green, this threshold specified the fix the leak threshold). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide threshold identification, as taught by Stelle, IV in the Kallina reference in order to more easily specify the leakage on the line.

Regarding Claim 18, the combined system applied above disclose the method according to claim 16, 
Stele, IV disclose wherein receiving the indication to maintain the status of the signal leak as open, further comprises:
   receiving the indication to maintain the status of the signal leak as open based on a determination, by the signal leakage analyzer, as recited in Claim 1. 
Additionally, Kallina disclose the signal leakage level is greater than a specified signal leakage threshold (Col. 4, lines 13-21, and Cal. 9, lines 15-26, where LED meter also has is scale in color coded LED's for ease of observation. Each LED has a range of 1/2 to two DB which gives the meter a total dynamic range of 20 to 80dB. Up to 20 V/m the scale is green, from 21 V/m to 50 V/in the scale is yellow, and over 50 V/m the scale is red. All of the leaks occurring in the yellow and red scale should be fixed in order for the CATV system to be in compliance with the FCC's signal leakage rules, e.g., the corresponding ranges from 21 uV/m of 50 V/m the scale is yellow, and over 50 V/m the scale is red corresponds to the leakage level is greater than a specified signal leakage/green threshold. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide threshold identification, as taught by Stelle, IV in the Kallina reference in order to more easily specify the leakage on the line.

 Regarding Claim 19, the combined system applied above disclose the method according to claim 16, but Kallina does not disclose:


Stelle, IV disclose receiving, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak (para [0032], where the CATV industry to use three meters as a measurement standard. So, in the case of a 10 V/m leak, for example, which is calibrated to be accurate of a distance of three meters from the leakage source, a leak indicated as having a strength of 10 V/m could reside anywhere on a radius three meters from the leakage antenna). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide distance from the signal leak that is less than or equal to a specified distance for the signal leak, another indication that the signal leakage level is associated with the signal leak, as taught by Stelle, IV in the combined system applied above reference in order to more persuasively identify location of the leakage on the fine. 

Regarding Claim 20, the combined system applied above disclose the method according to claim 16, but combined system applied above does not disclose:

Stelle, IV disclose receiving, from the signal leakage analyzer and based on a determination by the signal leakage analyzer that the geo-location value corresponds to a distance from the signal teak that is greater than a specified distance for the signal leak, another indication that the signal leakage level is not associated with the signal leak (para [0032], where the CATY industry to use three meters as a measurement standard, So, in the case of a 10 V/m leak, for example, which is calibrated to be accurate at a distance of three meters from the leakage source, a leak indicated as having a strength of 10 V/m could reside anywhere on a radius three meters from the leakage antenna. RF the leakage strength were doubled to 20 V/m and the antenna were six meters tram the source, the leakage detecting instrument would still indicate a leakage signal strength of 10 V/m. So, for a given measured 10 V/m leak e.g., the six meter corresponds to the relatively higher specified distance and tree meters corresponds to the relatively lower distance); (para [0033], where [0033], L.sub.i=the measured leakage value at a calibrated distance (three meters in the following examples)). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide a relatively higher specified distance for the signal leak and relatively low specified distance, as taught by Stelle, IV in the combined system 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857